Fourth Court of Appeals
                              San Antonio, Texas
                                  February 20, 2020

                                 No. 04-20-00048-CV

                 1995 GMC PICKUP VIN 2GTEC19KXS1566357,
                                Appellant

                                           v.

                                The STATE of Texas,
                                      Appellee

              From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. 19744B
                      Honorable Rex Emerson, Judge Presiding


                                    ORDER
       A filing fee of $205.00 was due when Jason Todd Newcombe filed his notice of
appeal, but it was not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES
CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND
BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). The clerk of
the court notified appellant of this deficiency in a letter dated January 24, 2020. The fee
remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

        A party who is not excused by statute or these rules from paying costs must pay—
at the time an item is presented for filing—whatever fees are required by statute or
Supreme Court order. The appellate court may enforce this rule by any order that is just.
Tex. R. App. P. 5.

        We therefore order Jason Todd Newcombe must, by March 2, 2020, either (1)
pay the filing fee or (2) provide written proof to this court that he is entitled to appeal
without paying appellate filing fees. See Tex. R. App. P. 20.1. If appellant fails to
respond satisfactorily within the time ordered, this appeal will be dismissed without
further notice. See Tex. R. App. P. 42.3.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court